Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,630,332 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

                                  Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The reissue declaration filed on 04-22-2019 is defective because the supposed error is that dependent claim 8 of the patent may be unduly narrow as it could be interpreted as requiring 3 blade assemblies. This statement seems to provide a clear intent to broaden the patent claims. However broadening a dependent claim fails to enlarge the scope of the patent claims as claim 1 from which claim 8 depends has not been broadened. Claim 1 is broader than any claim that depends therefrom. If applicant intends to broaden an original patent claim applicant is required to identify an original patent claim that is being broadened using actual 
	Furthermore, it looks like new reissue claim 13 is broader in scope than original patent claim 1 because it lacks the blades of the blade assemblies residing in a single cutting plane. Therefore it would seem as though it is more accurate that new reissue claim 13 broadens claim 1 and not dependent claim 8. 

Claims 1-15 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

The 3.73 c statement filed on 04-22-2019 is deficient. The “Application No. /Patent No.” and “Filed/Issue Date” sections were left blank so it is unclear to what application or patent the applicant is indicating the assignee is the owner of the entire right, title and interest. Clarification and correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Regarding claim 1, the specification fails to provide support for the blades of the blade assemblies residing in a single cutting plane. The specification states that the blades are exposed in the shaving plane during use; it fails to mention the blades of the blade assemblies reside in a single cutting plane. The blades “residing” in a single plane would require the blades to live, dwell or exist in this plane, but they do not. While it might be possible that collectively the sharpened distal edges of all the blades are in a plane most of the area of each of the blades does not reside in any single plane. It is also unclear from the original disclosure if the disclosed cartridge is the same element as the claimed blade assembly. 
The specification fails to provide support for each zone of motion being in a range of 0.1mm-0.5mm relative to each other as recited in claims 5, 9 and 14. The specification states that each blade can move within a zone of motion 0.1mm-0.5mm, not that the zones of motion are within a specific range relative to each other.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 13, it is unclear what differentiates the blades from the blade assemblies; what structure other than the blade makes up each of the blade assemblies? In claim 1 it is unclear if the claim requires all of the blades to reside in one single cutting plane or if each blade resides in a plane.
With respect to claim 2, “where in” appears as if it should be “wherein” or else the claim does not make grammatical sense. 
With respect to claim 8 it is unclear if the claimed “a second blade assembly” is one of the already recited “at least two razor blade assemblies”; there is no clear antecedent basis for “the razor head”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lau-8,726,517.
With respect to claim 13, Lau discloses a shaving razor including a handle 1310, a power source (electric motor col. 11 lines 12-16) in the handle, a shaving head 1000 having two razor blade assemblies 1210, the razor blade assemblies are driven to translate laterally within zones of motion-see col. 12 lines 22-27, and an actuator coupled to the power source to apply a force that drives the 1st blade assembly to reciprocate within a 1st zone of motion and a 2nd blade assembly to reciprocate within a 2nd zone of motion, wherein the translation of the blades are in opposite directions- col. 11 lines 17-22 detail how the power source drives an actuator coupled to the movable blade 1210 to translate the moveable blade. In the embodiment discussed in col. 12 lines 22-27 two movable 
With respect to claim 15, two blade assemblies of Lau are adjacent each other in the head, as seen in fig. 3-9.

Conclusion
Claims 1-15 are rejected.

         Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: /GLENN K DAWSON/ 			Conferees: /BMF/ and /GAS/
Primary Examiner, Art Unit 3993